 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOEL BENOIST,                                    No. 2:18-CV-1611-MCE-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    VETERANS ADMINISTRATION,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court are plaintiff’s motions seeking the appointment of counsel as well as an extension of time to

19   submit service documents to the United States Marshal (ECF Nos. 14 and 16).

20                  On February 19, 2019, the court determined plaintiff’s first amended complaint is

21   appropriate for service and directed plaintiff to submit documents necessary for service of process

22   to the United States Marshal and to file a notice of such submission within 20 days. As of March

23   26, 2019, plaintiff had not complied and the court issued findings and recommendations that this

24   action be dismissed for lack of prosecution and failure to comply with court rules and orders. On

25   March 27, 2019, plaintiff filed a motion for an extension of time and for the appointment of

26   counsel (ECF No. 14). On April 12, 2019, plaintiff filed a notice indicating that service

27   documents had been submitted to the United States Marshal. Also on April 12, 2019, plaintiff

28   filed a request for an order deeming plaintiff to have timely complied (ECF No. 16).
                                                       1
 1                  Good cause appearing therefor, plaintiff’s motions for an extension of time to

 2   submit service documents to the United States Marshal will be granted and plaintiff’s submission

 3   of documents will be deemed timely. The March 26, 2019, findings and recommendations will

 4   be vacated and the matter will be re-set for an initial scheduling conference. The parties shall

 5   comply with the court’s February 19, 2019, “Order Setting Status Conference” with respect to

 6   submission of status conference statements.

 7                  Turning to plaintiff’s request for the appointment of counsel, The United States

 8   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

 9   plaintiffs in civil actions. See e.g. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

10   In certain exceptional circumstances, the court may request the voluntary assistance of counsel

11   pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

12   Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). In the present case, the court

13   does not at this time find the required exceptional circumstances.

14                  Accordingly, IT IS HEREBY ORDERED that:

15                  1.      Plaintiff’s motion for the appointment of counsel (ECF No. 14) is denied;

16                  2.      Plaintiff’s motions for an extension of time and to deem submission of

17   documents timely (ECF Nos. 14 and 16) are granted;

18                  3.      The March 26, 2019, findings and recommendations are vacated; and

19                  4.      An initial scheduling conference is set for July 10, 2019, at 10:00 a.m. in

20   Redding, California.
21

22

23   Dated: April 22, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       2
